Case 1:17-cr-00649-GBD Document 176 Filed 7/4/20 Page lofi
Poot

Doce ts 32 - NP A

            
 

 

SOUTHERN DISTRICT OF NEW YORK ELECERON Ey !
Hi
TIMOTHY SMITH, !
Movant,
-against- 17-CR-0649-04 (GBD)
UNITED STATES OF AMERICA, ORDER TO ANSWER, 28 U.S.C. § 2255
Respondent.

 

 

GEORGE B. DANIELS, United States District Judge:

The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not
be summarily denied as being without merit, hereby ORDERS that:

The Clerk of Court shall electronically notify the Criminal Division of the U.S.
Attorney’s Office for the Southern District of New York that this order has been issued.

Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer
or other pleading in response to the motion. Movant shall have thirty days from the date on
which Movant is served with Respondent’s answer to file a response. Absent further order, the
motion will be considered fully submitted as of that date.

All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

SO ORDERED. _
Dated: “JUL 1 4 2020

New York, New York nie Z Dons
2. DO. =

 

CJ EORGE B. DANIELS
hited States District Judge
